
	

114 HR 1867 IH: To encourage benchmarking and disclosure of energy information for commercial buildings.
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1867
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Ms. Castor of Florida (for herself and Mr. Kinzinger of Illinois) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To encourage benchmarking and disclosure of energy information for commercial buildings.
	
	
		1.Energy information for commercial buildings
 (a)Requirement of benchmarking and disclosure for leasing buildings without Energy Star labelsSection 435(b)(2) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17091(b)(2)) is amended—
 (1)by striking paragraph (2) and inserting paragraph (1); and (2)by striking signing the contract, and all that follows through the period at the end and inserting the following:
					
 signing the contract, the following requirements are met: (A)The space is renovated for all energy efficiency and conservation improvements that would be cost effective over the life of the lease, including improvements in lighting, windows, and heating, ventilation, and air conditioning systems.
						(B)
 (i)Subject to clause (ii), the space is benchmarked under a nationally recognized, online, free benchmarking program, with public disclosure, unless the space is a space for which owners cannot access whole building utility consumption data, including spaces—
 (I)that are located in States with privacy laws that provide that utilities shall not provide such aggregated information to multitenant building owners; and
 (II)for which tenants do not provide energy consumption information to the commercial building owner in response to a request from the building owner.
 (ii)A Federal agency that is a tenant of the space shall provide to the building owner, or authorize the owner to obtain from the utility, the energy consumption information of the space for the benchmarking and disclosure required by this subparagraph..
				(b)Study
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Energy, in collaboration with the Administrator of the Environmental Protection Agency, shall complete a study—
 (A)on the impact of— (i)State and local performance benchmarking and disclosure policies, and any associated building efficiency policies, for commercial and multifamily buildings; and
 (ii)programs and systems in which utilities provide aggregated information regarding whole building energy consumption and usage information to owners of multitenant commercial, residential, and mixed-use buildings;
 (B)that identifies best practice policy approaches studied under subparagraph (A) that have resulted in the greatest improvements in building energy efficiency; and
 (C)that considers— (i)compliance rates and the benefits and costs of the policies and programs on building owners, utilities, tenants, and other parties;
 (ii)utility practices, programs, and systems that provide aggregated energy consumption information to multitenant building owners, and the impact of public utility commissions and State privacy laws on those practices, programs, and systems;
 (iii)exceptions to compliance in existing laws where building owners are not able to gather or access whole building energy information from tenants or utilities;
 (iv)the treatment of buildings with— (I)multiple uses;
 (II)uses for which baseline information is not available; and (III)uses that require high levels of energy intensities, such as data centers, trading floors, and televisions studios;
 (v)implementation practices, including disclosure methods and phase-in of compliance; (vi)the safety and security of benchmarking tools offered by government agencies, and the resiliency of those tools against cyber attacks; and
 (vii)international experiences with regard to building benchmarking and disclosure laws and data aggregation for multitenant buildings.
 (2)Submission to CongressAt the conclusion of the study, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and Committee on Energy and Natural Resources of the Senate a report on the results of the study.
				(c)Creation and maintenance of database
 (1)In generalNot later than 18 months after the date of enactment of this Act and following opportunity for public notice and comment, the Secretary of Energy, in coordination with other relevant agencies, shall maintain, and if necessary create, a database for the purpose of storing and making available public energy-related information on commercial and multifamily buildings, including—
 (A)data provided under Federal, State, local, and other laws or programs regarding building benchmarking and energy information disclosure;
 (B)information on buildings that have disclosed energy ratings and certifications; and (C)energy-related information on buildings provided voluntarily by the owners of the buildings, only in an anonymous form unless the owner provides otherwise.
 (2)Complementary programsThe database maintained pursuant to paragraph (1) shall complement and not duplicate the functions of the Environmental Protection Agency’s Energy Star Portfolio Manager tool.
 (d)Input from stakeholdersThe Secretary of Energy shall seek input from stakeholders to maximize the effectiveness of the actions taken under this section.
 (e)ReportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Secretary of Energy shall submit to the Committee on Energy and Commerce of the House of Representatives and Committee on Energy and Natural Resources of the Senate a report on the progress made in complying with this section.
			
